United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1237
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Carl D. Edwards

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                          Submitted: November 24, 2020
                            Filed: December 4, 2020
                                 [Unpublished]
                                 ____________

Before ERICKSON, WOLLMAN, and STRAS, Circuit Judges.
                        ____________

PER CURIAM.

      Carl Edwards received a 110-month sentence after the district court1
convicted him of being a felon in possession of a firearm. See 18 U.S.C.
§§ 922(g)(1), 924(a)(2). In an Anders brief, Edwards’s counsel requests

      1
        The Honorable Stephen R. Bough, United States District Judge for the Western
District of Missouri.
permission to withdraw and raises the denial of a motion to suppress as an issue for
our review. See Anders v. California, 386 U.S. 738 (1967). Edwards has also filed
a pro se brief and moved for leave to file a supplemental brief. We affirm.

       We conclude that there was no reason to suppress any evidence because
Edwards was brought before a magistrate “without unnecessary delay.” Fed. R.
Crim. P. 5(a)(1)(A). Nor is Rehaif v. United States, 139 S. Ct. 2191 (2019), of any
help to him, because there was evidence that he knew at the time he committed the
crime that he was a convicted felon. See United States v. Davies, 942 F.3d 871,
873 (8th Cir. 2019) (applying plain-error review); see also United States v.
Hollingshed, 940 F.3d 410, 415–16 (8th Cir 2019) (concluding under similar
circumstances that the plain-error standard was not satisfied). Finally, we decline
to consider the ineffective-assistance-of-counsel claim now. See United States v.
Ramirez-Hernandez, 449 F.3d 824, 826–27 (8th Cir. 2006) (explaining that this
type of claim is “usually best litigated in collateral proceedings”).

       We have also independently reviewed the record and conclude that no other
non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75 (1988). We
accordingly affirm the judgment, grant the motion to file a supplemental brief, and
grant permission to withdraw.
                       ______________________________




                                        -2-